Title: To James Madison from Sir James Jay, 19 October 1808
From: Jay, Sir James
To: Madison, James



Dear Sir,
New York Octbr. 19. 1808.

It is possible in the critical state of the impending Election, that there may be men whose friendship or patriotism are to be set in motion only by considerations of present or future interest.  On this presumption, allow me to say, that if the sending the next Governt. Dispatches to Europe by any vessel than the one I am concerned in, should tend to excite Exertions in your favor, I freely resign my claim to the Boon.  When you have leisure to favour me with a Line or two, I beg you will give me your opinion and advice on the questions I am going to ask you.
I informed you sometime ago that I wished to send my Son, a Lad about 19 to the Military School in Paris.  He is a likely well made fellow, of Sense & penetration has a turn for Mathematical studies, and a strong disposition to a military life.  I wish to indulge him, but I detest a smatterer or half bred person in any profession.  I wish to have him a complete Engineer in both the Military and Civil branches of that Science.  To Effect this I mean to send him, if I possibly can, to the Military School in Paris by the first good opportunity.  I am even thinking of going with him myself, to leave him in the Military School, and then to proceed to Holland, Hamburgh &c. on other business.  But it is thought by some persons here, who pretend to have information respecting the interior police of France, that it would be dangerous for an American to go there at present, that he would probably be detained, if not confined, in that Kingdom, till peace should be made with England.  Now my Dear Sir, be so good as to tell me whether there is any foundation for such apprehensions: whether you think my Son & myself may visit France for the purpose before mentioned, & be at liberty to leave it when we please?  Whether the President & You could do any thing to secure our freedom in those respects; for I flatter myself his and your endeavors would not be wanting to assist me.  Should some papers of mine, which I writ in Paris in 1782 & 1783 and gave to Count de Vergennes & Marshal De Castries, still exist, they would readily prove that I was not an Enemy to France, but a decided & warm friend to the Alliance between that Kingdom & the United States.  I remain with great regard & Esteem Dear Sir Your Very humble Servt:

James Jay

